DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 recites a holding frame that supports a rack in a vertical dimension and is able to rotate the rack to invert the top and bottom. This overcomes the art within the electropolishing area. The closest art is US 10,246,792 of Ida, US 9,987,699 of Taylor et al, US 2015/0159294 of Ida, US 2003/0098245 of Lin et al and JP60-208496 of Hirayama et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794